Dismissed and Opinion filed February 6, 2003








Dismissed and Opinion filed February 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01216-CV
____________
 
BILL VAN MANGELS, Appellant
 
V.
 
TRISHA OTEMS, INDIVIDUALLY AND 
AS NEXT FRIEND OF BRANDON FONTENETTE, Appellees
 

 
On
Appeal from the 165th District Court
Harris
County, Texas
Trial
Court Cause No. 00-61905
 
 

M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed August 14,
2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On January 10, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




In addition, the filing fee of $125.00 has not been
paid.  No proper affidavit of indigence
was filed with or before the notice of appeal. 
See Tex. R. App. P. 20.1.  Therefore, on January 16, 2003, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of January 16, 2003, or the notice of intent to
dismiss dated January 10, 2003.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.